Citation Nr: 0701666	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-02 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for right knee patellofemoral malalignment and 
degenerative changes.

3.  Entitlement to a disability rating in excess of 10 
percent for left knee patellofemoral malalignment and 
degenerative changes.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  There is no medical evidence of record that demonstrates 
that the veteran's low back disorder is in anyway related to 
service or to a service-connected disability.

2.  The veteran's right knee disability is manifested by pain 
and minimal crepitus.  There is no evidence of instability, 
ankylosis, subluxation, locking, or joint effusion.

3.  The veteran's left knee disability is manifested by pain 
and tenderness to palpation.  There is no evidence of 
instability, ankylosis, subluxation, locking, joint effusion 
or crepitus.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred during active 
service, nor is any such disability causally related to or 
aggravated by any service-connected disability. 38 U.S.C.A. 
§§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2006).

2.  The criteria for assignment of a disability rating in 
excess of 10 percent for patellofemoral malalignment and 
degenerative changes, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5010, 5257, 
5260, 5261 (2006).

3.  The criteria for assignment of a disability rating in 
excess of 10 percent for patellofemoral malalignment and 
degenerative changes, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5010, 5257, 5260, 
5261 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA
Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2003 and March 2006 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2003 and March 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in March 2003 prior to the 
adjudication of the claim in May 2003.  Additionally, the 
record contains a June 2006 supplemental statement of the 
case following the March 2006 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the March 2006 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination report dated in May 
2003 and January 2006.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Low Back
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service- connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran alleges entitlement to a low back disorder.  He 
contends that his low back disorder is attributable to his 
service- connected knee disabilities.  Upon review of the 
evidence of record the Board finds that service connection is 
not warranted for a low back disorder.

Other than the veteran's lay contentions, the record contains 
no indication that any current low back disorder is causally 
related to his active service, any incident therein, or any 
service-connected disability.  The veteran's service medical 
records are silent regarding any complaint or finding of a 
low back disorder.  Likewise, the Board observes that the 
post-service medical evidence of record is negative for any 
notations, complaints or findings of a low back disorder for 
years after service separation.  By his own admission, during 
a May 2003 VA examination, the veteran indicated that he 
began experiencing low back in 1994.  

Moreover, there is no indication, nor does the veteran 
contend, that the competent medical evidence of record 
contains any indication that the claimed low back disorder is 
related to his active service or any incident therein.  In 
view of the foregoing, the Board finds that service 
connection for these disabilities on a direct or presumptive 
basis is not warranted.  See 38 C.F.R. § 3.303 (2006).

Rather, the veteran contends that service connection for this 
disability is warranted on a secondary basis.  He argues that 
his claimed low back disorder is due to his service-connected 
knee disabilities. See 38 C.F.R. § 3.310.  He has submitted 
that his service-connected knee disabilities caused an 
antalgic gait that has resulted in his current low back 
disorder.

After carefully considering the evidence of record, however, 
the Board finds that there is no medical evidence of record 
in support of the veteran's claim of service connection for a 
low back disorder on a secondary basis.  By his own 
admission, during a May 2003 VA neurological examination, the 
veteran indicated that his low back pain began in 1994 at 
work.  Additionally, the May 2003 VA neurological examiner 
concluded that it was unclear to him to what extent the 
veteran's knee disabilities contributed to his low back pain.  
He acknowledged that while a persistent gait limp can cause 
mechanical stress on the lumbosacral spine resulting in 
degenerative changes and possibly causing low back pain; 
there were, however, no significant degenerative changes 
noted in the veteran's lumbosacral spine.  The examiner 
indicated that the December 2002 lumbosacral imaging 
demonstrated only minimal degenerative changes at L5, with no 
other abnormalitites and the SI joints were normal.  The 
veteran was referred for an orthopedic evaluation.

Upon orthopedic evaluation in May 2003, x-rays of the lumbar 
spine revealed no significant degenerative abnormalities.  
There was, perhaps, some slight narrowing at the 4-5 
interspace.  The examiner concluded that there was 
insufficient evidence to connect the low back disorder to the 
veteran's knee disabilities.  The Board also notes that upon 
VA examination in January 2006 the veteran did not 
demonstrate an antalgic gait.

In light of he aforementioned medical evidence, although the 
veteran has presented with complaints and received treatment 
for a low back disorder, there is no indication that it is 
attributable to his service-connected knee disabilities.  
Rather, a VA examiner has concluded that there is 
insufficient medical evidence of record to provide a nexus 
between the veteran's current low back disorder and his 
service-connected knee disabilities.  The veteran's 
assertions regarding his claimed disability, standing alone, 
do not provide a basis on which to grant his claim of service 
connection for a low back disorder secondary to his knee 
disabilities.  As a layperson the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of a medical diagnosis, causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In any event, 
the record contains absolutely no probative evidence 
supporting his theory of entitlement.

In summary, the Board finds that the veteran's claimed low 
back disorder was not shown in service or for years 
thereafter, and that probative evidence of record indicates 
that these claimed disabilities are not related to or 
aggravated by his active service, any incident therein, or 
any service- connected disability.  Thus, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for a low back 
disorder.

Right and Left Knees 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance." Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service-connected knee disabilities have been 
assigned a 10 percent disability rating pursuant to 
Diagnostic Codes 5010 for arthritis of a major joint.

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. (DC 5200, etc.).  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows: With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2005 (September 
17, 2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.   A 20 percent 
rating is warranted when extension is limited to 15 degrees.  
A 30 percent rating is warranted when extension is limited to 
20 degrees.  A 40 percent rating is assigned when extension 
is limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2006).

The veteran's bilateral patellofemoral malalignment and 
degenerative changes have been rated as 10 percent disabling 
under Diagnostic Codes 5010 for arthritis of a major joint.  
A 20 percent disability rating is not warranted because the 
medical evidence of record does not reveal x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.

In an effort to determine whether a higher evaluation may be 
assigned to the veteran's service-connected knee 
disabilities, the Board also considered rating criteria based 
on limitation of motion and knee disabilities found in 
Diagnostic Codes 5260 and 5261, also under 38 C.F.R. § 4.71.  
The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  Thus, in accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.  Unfortunately, the evidence does 
not support the assignment of a rating in excess of 10 
percent based on limited and painful motion.

Throughout the pendency of this appeal, the veteran has 
submitted to several VA examinations.  In light of the May 
2003 and January 2006 VA examination findings, the veteran's 
service-connected knee disabilities do not warrant an initial 
rating in excess of 10 percent, based upon limitation of 
flexion.  Both examinations revealed flexion to 140 degrees.  
The January 2006 VA examiner held that repeated flexion did 
not decrease the veteran's range of motion.  The Board 
acknowledges that the veteran's right knee flexion, in 
January 2006, was limited by pain at 100 degrees.  
Accordingly, the veteran has full range of motion in his left 
knee and at worst, his right knee flexion is limited by pain 
to 100 degrees.  This is still considerably greater than the 
criteria necessary for a compensable rating.  Thus, the 
veteran is not entitled to a separate rating due to loss of 
flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Board has also considered whether the veteran is entitled 
to a separate disability rating under any other applicable 
Diagnostic Code.  Diagnostic Code 5261 is not for application 
because none of the aforementioned examination documented any 
limitation of extension. Full range of extension was 
documented in May 2003 examination and in January 2006 
extension was -10 degrees.  Thus, the veteran is not entitled 
to a separate rating due to loss of extension.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 is also not applicable because none of 
the examinations noted any recurrent subluxation or lateral 
instability. Although the veteran reported subjective 
complaints of his right knee locking in January 2006; he 
denied any instability to both VA examiners.  Additionally, 
neither of the examiners documented any effusion, ligaments 
were consistently determined to be intact, and he exhibited 
negative anterior and posterior Drawer signs.

In conclusion, the Board finds that the currently assigned 
evaluations of 10 percent for right and left knee 
patellofemoral malalignment with degenerative changes 
properly reflects the veteran's bilateral knee disability 
picture.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the evidence does not suggest 
that the regular schedular criteria are inadequate to 
evaluate his left knee disability.  There is no indication 
that his bilateral knee disability, in and of itself, is 
productive of marked interference with employment, 
necessitate frequent hospitalization, or that the 
manifestations associated with these disabilities are unusual 
or exceptional.  Thus, referral for consideration of 
extraschedular rating is not warranted.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for right knee patellofemoral malalignment and degenerative 
changes is denied.

Entitlement to a disability rating in excess of 10 percent 
for left knee patellofemoral malalignment and degenerative 
changes is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


